Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 19 September 1785
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas



Amsterdam 19 September 1785

We are honored with Your Excellency’s esteemed Favor of 31 July and are much Obligated by the very particular and satisfactory Manner in which you have furnished your Opinion of the Value of the different species of Public Funds in America. The Settlement of the Concerns of Mess. De la Lande and Fynje in any other possible Way than by Acceding to Mr. Daniel Parker’s Proposal presenting numberless difficulties, great delay and very considerable Losses, The Trustees have judged it to be for the General Advantage to enter into a Treaty with Mr. Parker, of which we forwarded Intelligence to the Honorable The Commissioners of the Board of Treasury of the United States of America ⅌ inclosed Copy of Mess. W. & J. Willink and Our joint Letter on the Subject, Whereto we beg your Reference, entreating Your Excellency’s Sentiments relative to our Proceedings in this Business.
We have now the Pleasure to communicate that the Trustees of the Estate of De la Lande and Fynje have agreed with Mr. Parker upon the principal Conditions on which that Gentleman is to take over all the remaining Goods and debts in America due to the society of Geyer, De la Lande and Fynje &c. so that there is not any thing of Consequence to be further argued except some Points of Regulation, Which are not of a Nature to endanger the Plan.
It is with sincere satisfaction We can assure you Mr. Parker’s Conduct throughout has been manly, candid, and explicit, Which joined to the Idea we entertain of his Character And the Informations we have had of his past Situation and Circumstances, tranquilize us about his Intention and Ability to fulfill his Engagement And thereby terminate satisfactorily a Transaction attended with this very singular Circumstance: That at same time the Concerned in the Estate of de la Lande and Fynje will benefit in a very extensive degree By the Transfer to Mr. Parker, That Gentleman will reap considerable Advantages by being able to raise a large Sum of Money upon a deposit, so peculiarly situated that at present it would not admit of a Conversion into specie but thro’ an enormous sacrifice.
Should your Excellency please to favor us with your Advice or any Hints you may judge necessary, They will be received and attended to with the greatest Attention. Having the Honor to be with  Sincere Respect and Regard Your Excellency’s Most obdt. & very hble. Servs.,

Nics. & Jacob van Staphorst

